Citation Nr: 0333693	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $21,389.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 administrative 
decision by the RO's Committee on Waivers and Compromises 
(Committee), which denied the veteran's request for a waiver 
of recovery of an overpayment of VA pension benefits in the 
amount of $21,389.00 on the basis that recovery would not be 
against equity and good conscience.


REMAND

In November 1994, the RO notified the veteran of his award of 
nonservice-connected disability pension benefits effective 
from October 1, 1994; with that notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
set forth factors affecting the right to payment, including 
the effect of receiving additional income.  The November 1994 
award was based on zero dollars of income. 

At some point thereafter, the RO received information that 
the veteran was employed, where he had earned income in 1998, 
1999, and 2000.  In June 2001, the RO contacted the employer 
by telephone and confirmed that the veteran was still 
employed.

In advancing his claim for a waiver of his indebtedness, the 
veteran submitted a Financial Status Report, received in 
October 2001, in which he reported a monthly income of 
$950.46.  He also reported monthly expenses of $1,072.00, 
which included rent or mortgage ($300.00), food ($300.00), 
utilities ($150.00), and other living expenses such as 
gasoline, car repair, medical (diabetic), prescription, 
testing equipment, and telephone ($139.00).  He listed the 
total unpaid balance on four installment contracts 
($6,054.90), for which monthly payments were $183.00, and, 
according to the veteran, stemmed from prior expenses related 
to books, car, car repair, clothes, college, dentists, 
doctor, food, gasoline, prescriptions, school, and teeth.  
Depending on the nature of these medical expenses, if any, 
the veteran may have had unreimbursed medical expenses in 
1998, 1999, 2000, and 2001.  The evidence of record, however, 
does not show that the RO has received an itemized list of 
such medical expenses describing when the veteran paid such 
expenses.

Moreover, the veteran reported in October 2001, that to 
require repayment of this debt would place an undue financial 
burden upon him.  He noted that it was not his intention to 
defraud the Government.  He reported that he was drawing 
pension and entered a drug treatment program in 1998.  After 
he completed treatment, he started volunteer work, which 
ultimately led to paid employment.  He asserted that all of 
the money he received was used to get himself back into 
society and that recovery of the overpayment would defeat the 
purpose for which it was intended.  

Based on the veteran's Financial Status Report reflecting 
expenses exceeding income, coupled with his reported prior 
drug treatment and recovery, the record indicates that the 
veteran might have had unreimbursed medical expenses that 
were not considered by the RO in determining the overpayment 
amount, and it is possible that the financial situation 
depicted earlier was not accurate.  In order to obtain an 
accurate picture of the veteran's financial situation as it 
currently exists, another Financial Status Report should be 
obtained.

Additionally, with appropriate releases, the RO should obtain 
any medical records available that likely will shed more 
light on the nature of the veteran's past drug treatment 
program.  Based on a review of the record, it is unclear to 
what extent the veteran had unreimbursed medical expenses 
pertaining to drug treatment and/or recovery.  This is so 
primarily because the veteran claims that repayment of the 
indebtedness would cause him undue hardship because requiring 
repayment would defeat the purpose for which it was intended 
to serve.  

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran submit a current Financial Status 
Report listing all monthly income, 
monthly expenses, and assets, including 
all unreimbursed medical expenses such as 
doctor's bills, dentist bills, and 
pharmacy receipts.  This information 
should be sought for the veteran's 
current situation and for 1998, 1999, 
2000, and 2001.

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence reflecting his past drug 
treatment and recovery, and current 
health condition for which he may have 
medical expenses not previously reported 
such as those listed in his four 
installment contracts for dentists, 
doctors, medicine, and prescriptions.

3.  After the above-requested development 
has been completed, the RO should make 
any needed adjustments to the amount of 
the overpayment, in accordance with 
governing regulations.  With respect to 
any remaining overpayment, the veteran 
should be furnished a comprehensive 
statement explaining the RO's 
computations.  

4.  Then, the matter should be referred 
to the Committee.  The Committee should 
re-adjudicate the issue, including a 
determination on the question of 
collection in light of principles of 
equity and good conscience.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

